Per Curiam,
The account which is appealed from contained an explicit item of distribution to the administrator of the estate of Henry F. Sherwood, which is now claimed to be error. To this account the appellant, together with the only other distributee except Henry Sherwood’s administrator, appended a formal statement under seal that he had examined the account and prayed the court to confirm it absolutely as stated. It thus appears that he was instrumental in inducing the court to mate the very decree of which he now complains. He has estopped himself from being heard to do so.
But irrespective of this point, the appeal is too late. The objection made is to the original decree, and no reasons are assigned for a review that were not available and should have been presented at the original hearing. It is not competent for a party to enlarge or renew the statutory period for appeal by a petition for a bill of review upon such grounds. While it may be conceded that the Orphans’ Court might have entertained such a bill for the correction of a manifest error of fact, it is not clear that it could do so for an error of law which *469might have been the subject of appeal, and certainly no case has been brought to our attention which holds that it must do so.
We have considered the Act of June 24, 3885, P. L. 155, in the case of Cunnius v. Reading School District, ante, p. 469, but the act has no bearing on the present case. Even if it were held unconstitutional under the fourteenth amendment to the constitution of the United States, the result would be that notwithstanding his absence Henry Sherwood’s rights as an heir could not be disregarded in the distribution of his mother’s estate.
Decree affirmed at the costs of appellant.